Title: To George Washington from Colonel Benedict Arnold, 8 November 1775
From: Arnold, Benedict
To: Washington, George



Point Levi [Quebec] 8th November 1775
May it please your Excellency

My last Letter was of the 27th ultimo, from Chaudiere Pond, adviseing your Excellency that as the Detachment were short of Provissions, by Reason of loossing many of our Batteaus, I had ordered Colo. Enos to send back the Sick & feeble, and those of his Divission who could not be supplied with fifteen Days Provissions, and that I intended proceeding the next Day with 15 Men to Sartigan to send back Provissions to the Detachment. I accordingly set out the 28th early in the Morning & descended the River, amazingly rapid & rocky for about twenty Miles where we had the Misfortune to stave three of our Batteaus,

and loose their Provissions &c. but happily no Lives—I then divided the little Provissions left & proceeded on with the two remaining Batteaus & six Men, and very fortunately reached the French Inhabitants the 30th at night, who received us in the most hospitable Manner & sent off early the next Morning a Supply of fresh Provissions, Flour &c. to the Detachment, who are all happily arrived (except one Man drowned, one or two sick & Colo. Enos’s Divission who I am surprised to hear are all gone back) and are here & within two or three Days march. I have this Minute received a Letter from Brigadier General Montgomery, adviseing of the Reduction of Chamblee &c.
I have had about 40 Savages joined me & intend as soon as possible crossing the St Lawrance. I am just informed by a Friend from Quebec, that a Frigate of 26 Guns & two Transports with 150 Recruits arrived there last Sunday, which with another small Frigate & four or five small armed Vessels up the River, is all the Force they have, except the Inhabitants, very few of whom have taken up Arms, & those by Compulsion, who declare (except a few English) that they will lay them down whenever attacked—the Town is very short of Provissions but well fortified. I shall endeavour to cut off their Communication with the Country & which I hope to be able to effect & bring them to Terms, or at least keep them in close Quarters until the Arrival of General Montgomery, which I wait with Impatience.
I hope at any rate to be able to effect a Junction with him at Montreal. I am with the greatest Respect Your Excellencys most obedient humble Servant

Benedt Arnold

